Citation Nr: 0108290	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-04 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from November 1965 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1997 rating decision by the 
New York, New York Regional Office (RO) of the Department of 
Veterans' Affairs (VA) which granted service connection for 
PTSD and assigned a 50 percent evaluation. 

In light of the United States Court of Appeals for Veterans 
Claims (Court) decision in Fenderson v. West, 12 Vet. App. 
119 (1999), the Board has recharacterized the first issue on 
appeal as stated on the cover page of this decision as this 
claim is based on the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  

A February 2000 rating decision denied entitlement to a total 
rating for compensation based upon individual unemployability 
(TDIU).  The veteran was notified of this decision in a 
February 2000 VA letter, and he filed a notice of 
disagreement regarding the TDIU issue later that month.  A 
Statement of the Case was issued in July 2000 which notified 
the veteran that in order to continue his appeal, a 
substantive appeal, a VA Form 9 or its equivalent, must be 
received.  The record presently before the Board does not 
reveal that the veteran has submitted a substantive appeal on 
that issue; therefore, the TDIU issue is not currently before 
the Board.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims, as here, filed before the date of enactment of the 
Veterans Claims Assistance Act of 2000 and not yet final as 
of that date.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC. 16-92 (published 
at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and has identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran stated in his September 
1999 VA examination that he was seen on an outpatient basis 
by a private psychiatrist and a psychologist.  The RO should 
contact the veteran in order to identify these individuals 
and attempt to obtain these medical treatment records.  
Additionally, the evidence shows that the veteran received 
treatment at the VA Medical Center (MC) in Castle Point, New 
York, prior to October 26, 1998.  A record from the Castle 
Point VAMC indicates that on October 26, 1998, that facility 
transferred the veteran's records to the Murfreesboro, 
Tennessee VAMC.  Therefore, further attempts should be made 
to develop records of treatment at the Castle Point VAMC 
prior to October 1998. 

The veteran's most recent VA examination was conducted in 
September 1999.  In order to obtain a more accurate picture 
of the veteran's current level of disability, the Board is 
also remanding this case in order to obtain a more 
contemporaneous examination.  The VA has the duty to conduct 
a thorough and contemporaneous medical examination under 
appropriate circumstances.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  

Further, January 1997 correspondence in the claims folder 
reveals that the veteran is in receipt of benefits from the 
Social Security Administration (SSA).  As the SSA records may 
be probative of the appellant's claim, the RO should attempt 
to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were changed during the veteran's 
appeal.  See 38 C.F.R. §§ 4.125-4.132, as revised effective 
November 7, 1996, 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); see also 
VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000).  Therefore, for 
all of these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his PTSD that has not already been 
made part of the record, VA and non-VA, 
and should assist him in obtaining such 
evidence.  The appellant must adequately 
identify the records and provide any 
necessary authorization.  In particular, 
the veteran should adequately identify 
all records pertaining to his private 
psychiatric and psychological treatment 
mentioned during the September 1999 VA 
examination.  All attempts to obtain 
records which are ultimately not obtained 
should be documented.  If the RO, after 
making reasonable efforts, is unable to 
obtain any records sought, the RO shall 
notify the veteran that it is unable to 
obtain those records by identifying the 
records it is unable to obtain; 
explaining the efforts that it made to 
obtain those records; and describing any 
further action to be taken by the RO with 
respect to the claim.

2.  The RO should make efforts to obtain 
pertinent federal records until the 
records are obtained, unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO should make further 
efforts to obtain:

a.  All records pertaining to the 
veteran's treatment at the Castle 
Point, New York, VAMC prior to 
October 1998; and

b.  All administrative and medical 
records compiled and/or utilized in 
connection with any award of SSA 
disability benefits to the veteran.  
The RO should proceed with all 
reasonable follow-up referrals that 
may be indicated by the inquiry.

If the RO, after making reasonable 
efforts, is unable to obtain any 
adequately identified records sought, the 
RO shall notify the veteran that it is 
unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

3.  The veteran should then be scheduled 
for another VA psychiatric examination to 
determine the severity of his PTSD.  The 
examiner is to prepare an examination 
report which corresponds to the 
applicable rating criteria.  The examiner 
should specifically indicate whether the 
veteran's PTSD is severe enough to 
interfere with his social and 
occupational functioning or to require 
continuous medication; whether his 
symptoms are controlled by continuous 
medication; whether his symptoms decrease 
work efficiency continuously, 
occasionally, or only during periods of 
significant stress; whether he has panic 
attacks and, if so, whether they occur 
less than once a week, once a week, more 
than once a week, or continuously; 
whether there is memory loss and, if so, 
whether it relates to the short- or long-
term memory and whether it is mild 
(relating to names, directions, or recent 
events) or more severe (relating to one's 
own name, one's own occupation, or the 
names of close relatives); and whether 
the condition is manifested by depressed 
mood, anxiety, suspiciousness, chronic 
sleep impairment, flattened affect, 
difficulty in understanding complex 
commands, impaired judgment and/or 
abstract thinking, disturbances of 
motivation or mood, suicidal ideation, 
obsessional rituals that interfere with 
routine activities, impaired impulse 
control, spatial or temporal 
disorientation, neglect of personal 
appearance and hygiene, gross impairment 
of thought processes or communication, 
grossly inappropriate behavior, 
persistent delusions or hallucinations, 
persistent danger of hurting oneself or 
others, an inability to perform the 
activities of daily living, difficulty in 
adapting to stressful circumstances, 
difficulty in establishing and 
maintaining effective work and/or social 
relationships, or circumstantial, 
circumlocutory, stereotyped, illogical, 
obscure, or irrelevant speech.  The 
examiner should also opine as to the 
veteran's relative difficulty in 
obtaining or retaining employment due to 
his PTSD.  A Global Assessment 
Functioning (GAF) score should be 
provided.  The claims folder should be 
made available to the examiner in 
connection with the evaluation.  If 
psychiatric disorders other than PTSD are 
noted, the examiner should, to the extent 
feasible, describe the level of 
disability due to PTSD alone.  If certain 
symptomatology cannot be dissociated from 
one disorder or the other, this should 
also be noted in the report of the 
examination.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney, if applicable, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  As this 
appeal involves an initial rating, the RO 
should determine whether staged ratings 
are in order.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The RO should also 
consider both the old and new criteria for 
PTSD.  Karnas supra.  An appropriate 
period of time should be allowed for 
response.  The case should then be 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



